 23309 NLRB No. 4IN-TERMINAL SERVICES CORP.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982).3All dates are in 1990.4The judge inferred knowledge of McInnis' union activity underthe ``small plant doctrine.'' As set forth above, for discussion pur-
poses we shall assume that the Respondent had knowledge of the
union activity. We do not, however, necessarily adopt the judge's
finding that the small plant doctrine applies to the facts of this case.In-Terminal Services Corporation and PatrickMcInnis. Case 13±CA±29566September 30, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn October 21, 1991, Administrative Law JudgeMartin J. Linsky issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.The judge, applying a terse Wright Line analysis,2found that the Respondent had violated Section 8(a)(3)by discharging union activist Patrick McInnis 7 days
after he was hired because he had spoken to other em-
ployees about bringing in a union. The judge rejected
the Respondent's contention that McInnis was dis-
charged because he had violated its hardhat safety rule
and had said, the second time he was caught violating
the rule by Checkpoint Supervisor Newhall, that he did
not like the hardhat rule and thought it ought to be
changed.We will assume, solely for the purpose of our dis-cussion infra, that the General Counsel established a
prima facie case. We find, however, contrary to the
judge, that the prima facie case, if made at all, was re-
butted by the Respondent. Accordingly, we shall dis-
miss the complaint.Patrick McInnis was hired on June 18, 1990,3as atrailer inspector at the Respondent's Chicago terminal.
The Respondent performs recordkeeping and inspec-
tion services for the Santa Fe Railroad. The Chicago
terminal operates 24 hours a day. There are approxi-
mately 13 or 14 employees on the day shift where
McInnis worked. McInnis began work on Monday,
June 18, and by Friday, June 22, the Respondent haddecided to discharge him. McInnis was dischargedwhen he reported to work on Monday, June 25.McInnis had been given a hardhat by CheckpointSupervisor Chris Newhall on June 18, and McInnis
knew he had to wear it when inspecting trailers. Rule
11.9 of the Respondent's safety rules provides:All employees engaged in activities outside officespace or enclosed vehicle cab must wear a hard
hat and high visibility vest or approved equivalent
at all times.On Tuesday, June 19, Newhall caught McInnis notwearing his hardhat and told him to put the hat on. On
Thursday, June 21, McInnis was caught for the same
violation a second time by Newhall. At that time,
McInnis told Newhall that he did not like the rule and
that he thought that it should be changed.Newhall consulted Terminal Manager John Sheehanand they agreed to discharge McInnis because he had
violated the rule and had exhibited a poor attitude re-
garding safety. District Manager Greg Mangieri ap-
proved the discharge, and McInnis was terminated on
June 25.Although McInnis engaged in protected activity byspeaking to employees about the Union, we disagree
with the judge's finding that McInnis' union activity4was the reason for his discharge. Rather, we find that
the Respondent's reliance on his failure to wear his
hardhat on two occasions and his statement that he did
not like the hardhat rule was not a pretext and led to
his discharge.In our view, the judge's conclusion that the Re-spondent's asserted reason for discharging McInnis
was a pretext is contrary to the evidence and is incon-
sistent with his findings concerning the Respondent's
stepped-up safety campaign. That campaign began long
before McInnis was employed.The judge found that the Respondent's hardhat rulewas a ``good idea'' and he commended the Respond-
ent's concern for employee safety. He noted that the
implementation of the safety rules dramatically re-
duced the number of job-related injuries. The judge
also found that ``clearly and without question McInnis
twice violated the rule on the wearing of the hard hats
and let management know he didn't like the rule.''
These incidents occurred during McInnis' probationary
period within his first 4 days of employment with the
Respondent.The judge relied almost exclusively on what hefound to be disparate punishment to support his con-
clusion that the Respondent unlawfully discharged 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
McInnis. We find, on close scrutiny of all the evi-dence, that the Respondent did not act disparately in
its treatment of McInnis and that its action was con-
sistent with its strict enforcement of its safety program.The record shows, and the judge found, that the Re-spondent had implemented a well-publicized safety
campaign in January 1990. The Respondent's increased
emphasis on safety dramatically reduced the number of
employee injuries. In the spring of 1990, before
McInnis was employed, the Respondent began to
strictly enforce its hardhat rule. Prior to the strict en-
forcement of the rule, the Respondent held a safety
meeting on June 6 to explain that the wearing of hard-
hats was mandatory. It additionally posted a notice
warning the employees that they would be subject to
discipline, including discharge, if they failed to comply
with the rule. It is against this background that the Re-
spondent discharged McInnis for failing to wear his
hardhat on two occasions.In finding that McInnis was treated in a disparatefashion, the judge noted that at this same facility other
employees had not worn their hardhats and had not
been punished or were merely warned. Contrary to the
judge, we find that those incidents are distinguishable
and do not support a finding of disparate treatment.
Thus, former employees Paresi and Cave testified, in
essence, that when Checkpoint Supervisor Newhall
found them not wearing their hardhats they were mere-
ly told to put them on. We find, as did the judge, that
on the first occasion that Newhall found McInnis not
wearing his hat he merely told him to put it on. Thus,
the warning by Newhall was fully consistent with his
treatment of Paresi and Cave and does not demonstrate
disparate treatment of McInnis.The judge found that employee Charisse Major wascaught twice by Newhall not wearing her hardhat and
was told to put it on. On the second occasion she was
told that she could be fired for not wearing the hat but
that, although the second incident occurred in May or
June 1990, Major did not even receive a written warn-
ing.Both of the incidents involving Major, however, oc-curred before McInnis began working for the Respond-
ent, and on the second occasion Newhall told her that
people were going to start getting fired for not wearing
their hardhats. Thereafter, employees began wearing
their hardhats all the time because the rule was being
strictly enforced.Similarly, employee Wolf testified that Newhallwarned him numerous times to wear his hardhat. The
judge found, however, that those warnings occurred
before February 1990, which was well before the time
when the Respondent began to enforce its rule on
hardhats more vigorously.The judge apparently also finds evidence of dispar-ate treatment in the fact that only 2 of the Respond-ent's 700 employees at 24 terminals have been dis-charged for similar misconduct. We find, however, that
this is consistent with the undisputed fact that the Re-
spondent has been stressing its safety program with re-
newed vigor, i.e., it suggests that the employees are,
for the most part, obeying the safety rules, as evi-
denced by the substantial decline in the number of ac-
cidents.In addition to the foregoing, the judge found thatMcInnis' status as a probationary employee was irrele-
vant because an employer cannot discharge an em-
ployee for an unlawful reason even if he is a proba-
tionary employee. Although the judge's statement is
correct, he misapprehended the Respondent's conten-
tion. The Respondent's emphasis on McInnis' proba-
tionary status was directed towards showing that he
was not subject to its system of progressive discipline,
not that he was not protected under the Act.We find, based on the foregoing, and assuming thatthe General Counsel presented a prima facie case, that
the case was rebutted by the Respondent, which dem-
onstrated that McInnis was discharged for the lawful
reason of disobeying its valid ``safety'' rules and not
for engaging in protected concerted activity.ORDERThe complaint is dismissed.Scott A. Gore, Esq., for the General Counsel.Patrick W. Jordan, Esq. and Julie Collins Nelson, Esq., ofSan Francisco, California, for the Respondent.DECISIONSTATEMENTOFTHE
CASEMARTINJ. LINSKY, Administrative Law Judge. On June 9,1990, Patrick McInnis, an individual, filed a charge against
In-Terminal Services Corporation (Respondent).On December 31, 1990, the National Labor RelationsBoard, by the Regional Director for Region 13, issued a
complaint, which, as amended, alleges that Respondent vio-
lated Section 8(a)(1) and (3) of the National Labor Relations
Act (the Act), when it discharged Patrick McInnis on June
25, 1990, because of his support for the Union and because
he engaged in protected concerted activity. Respondent filed
an answer in which it admitted that it discharged and failed
to reinstate Patrick McInnis but denies it violated the Act in
any way. I find that the General Counsel has proved the alle-
gations in the complaint and will order the appropriate rem-
edy, to include reinstatement and backpay.A hearing was held before me in Chicago, Illinois, on July9, 1991.On the entire record in this case, to include posthearingbriefs submitted by the General Counsel and Respondent,
and on my observation of the demeanor of the witnesses, I
make the following 25IN-TERMINAL SERVICES CORP.FINDINGSOF
FACTI. JURISDICTIONRespondent In-Terminal Services Corporation, a corpora-tion with an office and place of business in Hazel Crest, Illi-
nois, has been engaged in the business of performing record-
keeping and inspection services for the Santa Fe Railroad.During the fiscal year prior to the issuance of the com-plaint, Respondent, in the course and conduct of its business
operations described above, provided services valued in ex-
cess of $50,000 for the Santa Fe Railroad, an enterprise di-
rectly engaged in interstate commerce and within the juris-
diction of the National Labor Relations Board.Respondent admits, and I find, that it is now, and has beenat all times material, an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that Teamsters Local 705(the Union) is now and has been at all times material a labor
organization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. OverviewPatrick McInnis, a young man, had worked for the SantaFe Railroad at its Chicago terminal. He had been a trailer in-
spector and later a console operator. Respondent began to
take over the operation of the Santa Fe terminal back in
1989. It completed its takeover of all jobs at the terminal in
June 1990. On June 18, 1990, Patrick McInnis began work
as a trailer inspector for Respondent. June 18, 1990, was a
Monday and McInnis had worked at the yard as a Santa Fe
employee up to the prior Friday, i.e., June 15, 1990.The facility in question was an intermodal terminal wherehighway trailers were loaded on and off of railroad cars.A trailer inspector would check the paperwork to ensurethat the trailer being loaded on or off the railroad car was
the correct trailer and check to see if the trailer was damaged
in any way and ensure that its tires were properly inflated,
etc. The terminal in this case had an inbound or westbound
checkpoint and an outbound or eastbound checkpoint. The
inbound (westbound) checkpoint was approximately one-
quarter of a mile from the outbound (eastbound) checkpoint.McInnis was assigned to work at the outbound (eastbound)checkpoint but occasionally, if the need arose, he would
work at the inbound (westbound) checkpoint.McInnis began his employment with Respondent on Mon-day, June 18, 1990, and by Friday, June 22, 1990, Respond-
ent had decided to discharge him. McInnis was told he was
fired when he reported for work on Monday, June 25, 1990.Respondent claims that McInnis was fired because he didnot on two occasions wear a hardhat when he was supposed
to and because he said that the hardhat rule was stupid and
should be changed.The General Counsel, on the other hand, claims McInnis'violation of the hardhat rule was a pretext and that McInnis
was fired because he wanted to bring in a union to represent
himself and his fellow employees and had spoken about
bringing in a union with a number of his fellow employees.Rule 11.9 of the In-Terminal Services safety rules providesas follows:All employees engaged in activities outside officespace or enclosed vehicle cab must wear a hard hat and
high visibility vest or approved equivalent at all times.McInnis admits he did not wear his hardhat all the timeand acknowledges that he was caught by Checkpoint Super-
visor Chris Newhall not wearing his hat on two occasions.
The issue is what was the real motivation for the dischargeof Patrick McInnis.B. Protected Concerted ActivityPatrick McInnis testified and was corroborated by thecredited testimony of Domenic Paresi that McInnis and
Paresi discussed getting Teamsters Local 705 to represent
them and their fellow employees. It was agreed that Paresi
would contact the Union and McInnis would talk to the em-
ployees. Paresi and McInnis agreed on this prior to McInnis
becoming an employee of Respondent on June 18, 1990.McInnis discussed his idea of bringing in the Union witha number of his fellow employees. In addition to Paresi he
spoke with employees Ashford, Potochnic, Bell, Marrs,
Major, Mroz, Akin, and Slattery. McInnis was corroborated
by a number of witnesses and I credit his testimony on this
point. McInnis estimates that he spoke about bringing in the
Union with one-half to three-fourths of his fellow employees.
He spoke with his fellow employees about the Union during
his 1-week employment with Respondent, i.e., between June
18 and 22, 1990.Accordingly there can be no doubt about the fact thatMcInnis engaged in activity protected by Section 7 of the
Act.C. Violation of the Hardhat RuleObviously, Respondent's hardhat rule is not only legal butprobably a good idea. Respondent is to be commended for
being as concerned about employee safety as it is. Respond-
ent's implementation of safety rules has dramatically reduced
the number of on-the-job injuries sustained by its employees.McInnis was given a hardhat to wear when he received anemployee orientation from Checkpoint Supervisor Chris
Newhall on June 18, 1990. Newhall testified that McInnis
was told he was a probationary employee and could be fired
for any reason within the first 90 days of his employment,
that wearing the hardhat was for safety reasons, that McInnis
signed for and read a copy of Respondent's safety rules,
which contained the rule on hardhats set out above, and that
McInnis was given some safety films to watch.McInnis testified that if he signed for the safety rules hedid not read them and he did not view any safety films. Last,
McInnis denies he was told by Newhall that he was a proba-
tionary employee.The key points of agreement between Newhall andMcInnis, however, are that McInnis was indeed furnished a
hardhat and he knew that he was supposed to wear it when
inspecting trailers.Once on Tuesday, June 19, 1990, and once again onThursday, June 21, 1990, Checkpoint Supervisor Chris
Newhall caught Pat McInnis not wearing his hardhat when
he should have been. This is not in dispute. When caught not 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See American Chain Link Fence Co., 255 NLRB 692, 693(1981); Coral Gables Convalescent Home, 234 NLRB 1198 (1978).2Wolf left Respondent's employ in February 1990 and there wasevidence that Respondent more vigorously enforced the rule on hard-
hats subsequent to February 1990.3251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982).wearing his hardhat on Tuesday, McInnis was simply told toput it on and he did. On Thursday Newhall and McInnis en-
gaged in a conversation about the wearing of the hat. Ac-
cording to Newhall McInnis said that wearing the hardhat
was stupid and according to McInnis Newhall said that wear-
ing the hardhat may be a stupid rule but McInnis had to
comply in any event. Suffice it to say on Thursday when
McInnis was caught for the second time not wearing his
hardhat when he should have been the two men had a con-
versation the upshot of which is McInnis telling Newhall that
he does not like the rule on the wearing of hardhats and
thinks it should be changed. By way of background McInnis
had worked for about 1-1/2 years as an inspector on the
ground for the Santa Fe Railroad before he became a Santa
Fe console operator and the inspectors for Santa Fe, who did
the same work as McInnis was now doing for Respondent,
did not wear hardhats.Clearly and without question McInnis twice violated therule on the wearing of the hardhats and let management
know he did not like the rule.Newhall testified that he advised Terminal Manager JohnSheehan about what happened and they agreed to discharge
probationary employee McInnis because he violated the rule
on the wearing of hardhats and manifested an attitude regard-ing safety that they did not like. They then checked with
District Manager Greg Mangieri who, according to Newhall
and Sheehan, approved the discharge. Sheehan corroborated
Newhall. Sheehan and Newhall, in addition, both testified
that they did not know of McInnis' union activity. There isno direct evidence that they did know of it.D. Respondent's Knowledge of McInnis' Activity onBehalf of the UnionThe decision to discharge McInnis was made by TerminalManager John Sheehan and Checkpoint Supervisor Chris
Newhall. They deny they had any knowledge of McInnis' ac-
tivity on behalf of the Union. I do not believe them.The distance between the east and west checkpoints isonly one-fourth of a mile. Sheehan and Newhall moved
about the terminal and although their offices were at the
westbound end and McInnis primarily worked at the east-
bound end both men moved about the terminal quite a bit.Sheehan and Newhall worked the day shift and accordingto Newhall there were only 13 or 14 employees on duty dur-
ing that shift. McInnis worked the day shift. The terminal op-
erated 24 hours a day but only had about 39 employees total
according to Sheehan. McInnis credibly testified that he con-
tacted and discussed bringing in the Union with no less than
one-half to three-fourths of the employees, and named eight
of them at the hearing. Newhall, in particular, impressed me
as a person who had his hand on the pulse of this operation
and knew exactly what was going on at the facility. Bill
Potochnic testified that he was still an employee of Respond-
ent and that he and everyone else knew that McInnis was
trying to bring in a union. In short, McInnis' activity on be-
half of the Union was common knowledge.Accordingly this is an appropriate case for the applicationof the so-called ``small plant doctrine,''1where because ofthe smallness of the workplace in terms of personnel and thewidespread discussion with fellow employees about theUnion that I will infer that Sheehan and Newhall were aware
of McInnis' union activity.I also infer knowledge on the basis of all the evidence inthe case, to include the ``small plant doctrine,'' and also tak-
ing into account the severity of the punishment for these
minor offenses, i.e., discharge of a new employee (the capital
punishment of the work place) for failing to wear a hardhat
on two occasions, which I will discuss in further detail in
section 3,E, below.E. Disparate Nature of the PunishmentMcInnis was fired, according to Respondent, because hewas caught not wearing his hardhat on two occasions when
he should have been and because he did not like the hardhat
rule and said so to Newhall.At this same facility other employees had not worn theirhardhat and received either no punishment or just a verbal
warning.Domenic Paresi, who was fired shortly after McInnis was,credibly testified he was caught by Newhall not wearing his
hardhat and was merely told to put it on. Rick Cave was
caught by Newhall not wearing his hardhat and although he
was told by Newhall that he could be fired for not wearing
his hardhat he received no punishment whatsoever. Months
later he voluntarily quit his employment with Respondent.
Scott Wolf, who also voluntarily quit Respondent's employ,
testified that Newhall saw him numerous times without his
hardhat on and merely told him to put it on.2Charisse Majorwas caught twice by Newhall not wearing her hardhat and
was told to put it on and on the second occasion was told
that she could be fired for not wearing it. This second inci-
dent occurred in May or June 1990 and Major did not even
receive a written warning. In short, there was amble credible
testimony that many employees at this terminal did not wear
their hardhats and none, except McInnis, received even a
written warning while McInnis was fired.Respondent runs 24 terminals. McInnis worked at one ofthem. Respondent has some 700 employees. Only two, other
than McInnis, were fired for similar misconduct, i.e., Wally
Godby in Colorado for not wearing ``hard hat or protective
vest'' and Norman McKenzie in Texas for repeatedly notwearing his hardhat.It is obvious to me that McInnis was treated in a disparatefashion. In my judgment the only reason for this is McInnis'
union activity. No other explanation makes sense.The evidence at the hearing proves to me by at least a pre-ponderance of the evidence that McInnis engaged in activity
protected by Section 7 of the Act, Respondent knew of it,
and discharged him because of it. Accordingly, Respondent
violated Section 8(a)(1) and (3) of the Act. I reach this con-
clusion applying the analysis the Board used in its landmark
Wright Line decision.3The real reason for the discharge was not McInnis' failureto wear his hardhat on two occasions and his expressions to
Newhall that he did not like the hardhat rule. The real reason 27IN-TERMINAL SERVICES CORP.4The General Counsel attempted to prove that David Bell andWilliam Potochnic were statutory supervisors and their knowledge of
McInnis' union activity was attributable to Sheehan and Newhall
who made the decision to discharge McInnis. Bell and Potochnic
never told Sheehan and Newhall about McInnis' union activity and
it was Sheehan and Newhall who made the decision to fire McInnis.
Accordingly, it is irrelevant whether Bell and Potochnic were statu-
tory supervisors or not. It is my conclusion, in any event, that Bell
and Potochnic were not statutory supervisors at or before the time
that McInnis was discharged. They may have become statutory su-
pervisors when they were given authority to discipline employees in
August or September 1990 but prior to that they were working fore-
men or leadmen. If Bell or Potochnic had been discharged on June
25, 1990, rather than McInnis and their discharge was because of
their union activity with McInnis and others I would find their dis-
charge illegal. Bell and Potochnic would be given the protection of
the Act, which is something they would not have as statutory super-
visors. See Parker-Robb Chevrolet, 262 NLRB 402 (1982). Bell andPotochnic's title was ``ground supervisor'' but the vast majority of
the time they did the same job as the trailer inspectors, which was
McInnis' job. They filled out absentee and tardiness reports and
would tell inspectors to work at one checkpoint or the other depend-
ing on work load. Any discretion they exercised back in June 1990
was strictly of a routine nature.was McInnis' union activity.4Whether McInnis was or wasnot a probationary employee is irrelevant in the sense that
whether an employee was a probationary employee or not
Respondent can not, in either case, discharge because of em-
ployee's protected activity on behalf of a union.REMEDYThe remedy in this case should include the posting of anotice and the reinstatement of Patrick McInnis with a make-
whole remedy. Respondent should, of course, be ordered to
cease and desist from this or similar misconduct.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Patrick McInnis because of his protectedconcerted activity on behalf of the Union, Respondent vio-
lated Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]